Citation Nr: 0315269	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-06 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for the postoperative 
residuals of a bone cyst of the right humerus, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from November 1978 
to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, the Commonwealth of Puerto Rico.  

By a May 2001 action, the Board remanded this case for 
additional development.

In the May 2001 decision, the Board noted that, in the 
appellant's January 2000 Notice of Disagreement, he indicated 
that he wanted an increased evaluation for his service-
connected graft donor scar.  The appellant also raised the 
issue of entitlement to service connection for a 
gastrointestinal disorder secondary to medication prescribed 
for his service-connected right arm disability.  Thus, the 
Board referred the above matters to the RO for appropriate 
action.  These matters are again referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The appellant's service-connected right arm scar is 
tender and painful on objective demonstration; it is not 
poorly nourished or unstable.

2.  The appellant's service-connected right arm scar measures 
approximately 51 to 63 square centimeters and affects motion.  

3.  The appellant's postoperative residuals of a bone cyst of 
the right humerus includes functional problems that equate to 
limitation of motion of the right arm to shoulder level.  
There is no evidence of ankylosis, malunion, fibrous union, 
nonunion, or loss of the head of the humerus.  




CONCLUSIONS OF LAW

1.  The criteria have not been met for an evaluation in 
excess of 10 percent for tenderness and pain caused by 
scarring due to residuals of a bone cyst of the right 
humerus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002); 67 Fed. Reg. 49,590 (2002) (to 
be codified at 38 C.F.R. § 4.118, Diagnostic Code 7804).

2.  A separate 10 percent rating based on the size of the 
appellant's service-connected right arm scar is warranted.  
38 U.S.C.A. § 1155 (West 2002); 67 Fed. Reg. 49,590 (2002) 
(to be codified at 38 C.F.R. § 4.118, Diagnostic Code 7801).

3.  A separate 20 percent rating is warranted for limitation 
of motion of the appellant's right arm due to residuals of a 
bone cyst of the right humerus.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records show that in March 
1979, the appellant underwent a physical examination after 
complaining of pain in his right shoulder.  At that time, x-
rays were interpreted as showing a lytic loculated lesion in 
the mid-proximal humerus on the right.  It was noted that the 
lesion represented a large defect in the bone, occupying a 
distance of approximately four inches in the upper portion of 
the appellant's right humerus.  The examining physician 
opined that the defect represented a maturing unicameral bone 
cyst, which was to say that it represented a benign non-
tumorous process in the appellant's humerus.  Thereafter, the 
appellant was recommended for separation from the military 
and was subsequently discharged.  

A VA Hospital Summary shows that in October 1979, the 
appellant was hospitalized and underwent a surgical procedure 
to remove a lesion and bone graft on the right humerus from 
the pelvis.  The diagnosis was bone cyst in the right 
humerus.  

In March 1982, the appellant underwent a VA examination.  At 
that time, he stated that his right arm operation helped for 
a while, but that lately he had experienced more pain than 
usual.  The appellant noted that he had been working as a 
mail sorter at Northwestern Hospital since October 1981.  

The physical examination showed that the appellant was able 
to bend forward and touch his toes with both hands with ease, 
although he complained of vague discomfort in the right arm.  
There was a well healed postoperative scar in the anterior 
aspect of the proximal half of the right arm extending 
distally from the anterior axillary fold.  The overall length 
of the scar was approximately 7 inches by 3/8 of an inch at 
its widest.  The scar was healed and fibrotic, but non-
adherent and non-symptomatic, with no evidence of 
inflammation.  The neck, back, shoulders, and upper 
extremities had normal motion with no restrictions 
manifested, but the extreme of the right arm movements above 
the shoulder level produced discomfort in the lateral aspect 
proximal portion of the appellant's arm.  There was no 
impairment of the shoulder proper.  There was no muscular 
atrophy or gross musculoskeletal disproportions manifested, 
except for a little edema of the right arm.  The appellant's 
right arm was an inch larger than the left at the shoulder 
and mid-biceps level.  The edema was nonpitting in type.  
There was no crepitation, deformity, or tenderness on 
palpation of any of the articulations of either upper 
extremity, including the right shoulder and elbow.  There was 
good strength at the right shoulder on motions against 
resistance, but its adduction was about three-fourths that of 
the left, and its abduction was about half that of the left.  
The right arm was the veteran's major extremity.  The 
appellant gripped well with both hands, and his right hand 
was almost as strong as his left hand.  He was able to make a 
normal fist, and his finger spread was unimpaired.  The 
diagnosis was history of injury to the right arm (contusion), 
with bone cyst of humerus, post-curettage, and with insertion 
of left iliac graft, healed, with some weakness.  An x-ray of 
the appellant's right shoulder was negative.  An x-ray of the 
appellant's right arm was interpreted as showing a small area 
with irregularity of the cortex in the proximal right humerus 
inner border, which was probably the site of the previous 
cyst.  The impression was excellent healing of the cyst 
surgery and graft.  

A VA examination was conducted in May 1998.  At that time, 
the appellant stated that he did not have any shoulder pain.  
However, he noted that on cold days, he had pain, numbness, 
and tingling of the right shoulder and arm.  The appellant 
indicated that on three recent occasions, he had been treated 
with painkillers due to right shoulder pain.  In regard to 
precipitating factors, the appellant stated that performing 
lots of movement with his right shoulder caused him to 
develop pain.  According to the appellant, he used to work in 
a warehouse, but he had to leave the job due to the pain.  

Upon physical examination, in regard to range of motion of 
the appellant's right shoulder, abduction and flexion were to 
120 degrees, internal rotation was to minus 30 degrees, and 
external rotation was to 90 degrees.  There was moderate 
painful motion on internal rotation of the right shoulder 
only on the last degree.  There was moderate objective 
evidence of painful motion on internal rotation of the right 
shoulder only.  There was no objective evidence of edema, 
effusion, instability, weakness, redness, heat, abnormal 
movement, or guarding movement of the right shoulder.  From 
the proximal right shoulder up the mid-arm, there was a 21 
centimeters (cm.) long, 3 cm. wide lineal shape scar, reddish 
in color and moderately tender to palpation.  The scar was 
not inflamed, was not swollen, and had no depression.  The 
scar also had good vascular supply, no ulceration, no 
adherence, and no herniations.  It was crossing the 
appellant's joint and was affecting the function of his right 
shoulder in terms of range of motion, although he had a 
functional range of motion.  There was moderate tenderness to 
palpation on the right shoulder scar area, bicipital tendon, 
and bursa.  There was no ankylosis, and there were no 
constitutional signs for inflammatory arthritis.  The 
pertinent diagnosis was residuals of a right arm injury, bony 
cyst of humerus, post curettage and insertion of iliac graft.  
An x-ray of the appellant's right shoulder was interpreted as 
showing no acute fractures or dislocations.  There was a 
small bone fragment in the area of the deltoid insertion, 
probably related to a previous fracture.  The impression was 
an old deformity in the area of deltoid insertion.  

In October 1999, the RO received outpatient treatment records 
from the Mayaguez VA Outpatient Clinic, dated in February and 
December 1982, and from April 1994 to September 1999.  The 
records show that from approximately August 1998 to September 
1999, the appellant received intermittent physical therapy 
for his right shoulder and arm pain.  The records also 
reflect that the appellant complained of numbness and 
tingling in his right hand, and that in June 1999, it was 
noted that right ulnar nerve neuropathy was suspected.  

In May 2002, the RO received a VA bone scan report, dated in 
September 1999.  The report shows that the appellant 
underwent a three-phase bone scintigram.  The scintigram was 
interpreted as showing a slight diffuse increase uptake of 
the tracer on the upper half of the right humeral shaft.  The 
rest of the skeletal scintigram was unremarkable.  

In May 2002, the appellant underwent a VA orthopedic 
examination.  He stated that he had intermittent pain in his 
right hand.  The appellant indicated that he also had 
numbness, which was continuous and was like a burning 
numbness, in his right lateral arm, and that he further had a 
tight sensation localized on his right lateral arm.  
According to the appellant, he had occasional knotting of the 
lateral arm, and his lateral arm was sensitive to touch.  
Precipitating factors included cold, rainy weather, lifting 
his arm to shoulder height or above his head, lifting heavy 
objects, and writing, which caused numbness on his lateral 
arm.  Alleviating factors included use of Celebrex, hot pads, 
or cold packs.  

Upon physical examination, in regard to range of motion of 
the right shoulder, from standing position, abduction was to 
90 degrees, adduction was to zero degrees, flexion was to 100 
degrees, and extension was to 25 degrees.  Measured from 
supine lying position, internal rotation was to 80 degrees, 
and external rotation was to 80 degrees.  Manual muscle test 
was 4/5.  The appellant complained of pain with resistance.  
The examining physician noted that on abduction, adduction, 
extension, and internal and external rotations, the appellant 
complained of pain from the first to last degree of the 
movements measured above.  The examiner stated that the 
appellant had a lateral arm scar which was 8.5 cm. by 2 cm. 
by 3 cm.  The scar was hypersensitive to light touch.  There 
was no adherence.  There was keloid formation, and there was 
tenderness to palpation.  There was no ulceration and good 
blood supply.  According to the examiner, at lateral and mid-
arm, the appellant complained of exaggerated pain associated 
with light touch.  Manual muscle test of the biceps and 
triceps of the right arm was 4/5 secondary to pain caused by 
resistance.  Wrist extension and finger flexion and 
extension, and thumb abduction and adduction manual muscle 
tests were 5/5.  Horizontal arm adduction was 5/5.  Deep 
tendon reflexes were +1 biceps, triceps, and brachioradialis.  
The examiner noted that there was no ankylosis, and no 
episodes of dislocation or recurrent subluxation.  

At the appellant's May 2002 VA orthopedic examination, the 
examiner stated that the appellant had a bone scan taken in 
July 2001, with impression of mild increase osteogenesis in 
the region of the right humerus, which upon comparison with 
previous bone scan of September 1999, no significant change 
had occurred.  The examiner noted that the appellant also had 
right humeral x-rays done in August 1998, with impression of 
minimal [specific finding illegible] of the middle third of 
the humerus posteriorly, which was most probably post 
surgical.  The diagnosis was history of injury to the right 
arm (contusion with bone cyst of humerus post curettage, with 
insertion of left iliac graft).  The examiner stated that the 
appellant had full active range of motion of his right elbow, 
zero degrees extension, 140 degrees flexion of his right 
wrist, 80 degrees palmar flexion, full ulnar and radial 
deviation to 40 degrees, and ulnar deviation to 20 degrees.  
Metacarpophalangeal joint (MCP), proximal interphalangeal 
joint (PIP), and distal interphalangeal (DIP) extension and 
flexion of digit numbers one through five were zero degrees 
extension and 90 degrees flexion.  Manual muscle test was 
5/5.  According to the examiner, the appellant had subjective 
pain upon range of motion and resistance during manual muscle 
test.  There was no instability of his arm.  The examiner 
stated that limitation of motion of the appellant's shoulder 
could be secondary to pain in his arm since resistance was 
given along the humerus and the appellant was very sensitive 
to touch to his right arm.  According to the examiner, the 
appellant's pain could be associated with surgical removal of 
foreign bone defect of the right humerus.  The examiner 
opined that the appellant's pain on motion was secondary to 
the service-connected disability.  The examiner noted that no 
neurological pathology was found.  

A VA neurological examination was conducted in May 2002.  At 
that time, the appellant stated that since his surgery, he 
had had significant pain and limited range of motion of the 
right arm at the shoulder level.  The examining physician 
stated that the appellant's neurological examination was 
limited to his right arm in terms of motor and sensory 
functions.  There was full range of motion of the complete 
extremity, except for limited external rotation of the 
shoulder secondary to the complaint of pain.  The appellant's 
scar was noted to be well vascularized and well healed.  
Limitation of the movement in the right shoulder was very 
minimal.  The appellant had intact strength with normal tone 
and bulk.  He had some "give away" weakness in the right 
shoulder which was overcome by reassurance of the appellant 
that the examination should be performed in order to assess 
the full extent of his injury.  The appellant's sensory 
examination was intact to all modalities with the exception 
of mild dysesthesia of the scar area which was normal after 
surgery.  The diagnoses were the following:  (1) status post 
right arm injury with subsequent surgical intervention 
(curettage and insertion of iliac graft) of the right 
humerus, and (2) minimal decrease in range of motion of the 
right shoulder secondary to number one.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As previously stated, the appellant's service-connected scar, 
residuals of right arm injury, with bone cyst of humerus, 
status-post curettage and insertion of left iliac graft, has 
been rated by the RO as 10 percent disabling under Diagnostic 
Code 7804.  In this regard, the Board notes that by 
regulatory amendment effective August 30, 2002, substantive 
changes were made to the schedular criteria for evaluating 
the skin.  See 67 Fed. Reg. 49,590 (2002).  Because this 
change took effect during the pendency of the appellant's 
appeal, both the former and the revised criteria will be 
considered in evaluating the appellant's service-connected 
scar.  The United States Court of Appeals for Veterans Claims 
(Court) has held that when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statue or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Board notes that the appellant was 
provided with notice of the change in the rating criteria in 
a December 2002 letter, and was given the opportunity to 
provide additional evidence or argument on the issue on 
appeal.  In June 2003, the Board received a letter from the 
appellant in support of his claim.  In the letter, the 
appellant stated that his scar was very tender and painful 
when touched.  The appellant further noted that his scar 
affected his range of motion of his arm, and that he 
experienced swelling in his right arm.  Thus, in light of the 
above and the Board's receipt of further argument by the 
appellant, the Board notes that there is no prejudice to the 
appellant in the Board's adjudication of the claim under both 
sets of criteria.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Under the former criteria of Diagnostic Code 7804, scars, 
superficial, tender and painful on objective demonstration 
warrant a 10 percent disability rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  The Board notes that the 
appellant's service-connected scar may also be rated under 
two other of the old Diagnostic Codes.  Under Diagnostic Code 
7803, scars, superficial, poorly nourished with repeated 
ulceration warrant a 10 percent disability rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2002).  Under Diagnostic Code 
7805, scars may be rated on the limitation of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

Under the revised criteria for Diagnostic Code 7804, 
superficial scars, painful on examination warrant a 10 
percent disability rating.  67 Fed. Reg. 49,590 (2002) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7804).  Under 
the revised criteria for Diagnostic Code 7803, superficial, 
unstable scars warrant a 10 percent evaluation.  An unstable 
scar is one where there is frequent loss of skin over the 
scar.  A superficial scar is not one associated with 
underlying soft tissue damage.  67 Fed. Reg. 49,590 (2002) 
(to be codified at 38 C.F.R. § 4.118, Diagnostic Code 7803).  
The revised criteria of Diagnostic Code 7805 are essentially 
the same as the former criteria for Diagnostic Code 7805 as 
scars may be rated on the limitation of the affected part.  
67 Fed. Reg. 49,590 (2002) (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7805).  

Normal range of motion for the shoulder is as follows:  
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2002).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  

To summarize, the appellant contends that the current rating 
is not high enough to compensate for the disability that his 
right arm disability causes him.  He states that his right 
arm scar is very tender and painful when touched.  The 
appellant further notes that his scar affects his range of 
motion of his arm, and that he experiences swelling in his 
right arm.  In this regard, lay statements are considered to 
be competent evidence when describing symptoms of a disease 
or disability or an event.  However, symptoms must be viewed 
in conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the instant case, the appellant is in receipt of a 10 
percent rating for his service-connected scar, residuals of 
right arm injury, with bone cyst of humerus, status-post 
curettage and insertion of left iliac graft.  The 10 percent 
rating is the maximum rating assignable under both the old 
and new criteria in Diagnostic Code 7804.  Thus, the Board 
finds that there is no basis for granting a higher rating 
based on a painful scar.  In addition, a separate rating for 
the appellant's scar of the right humerus is not warranted 
under either the old or the new criteria for Diagnostic Code 
7803.  In regard to the old criteria, there is no evidence of 
record showing that the appellant's scar of the right humerus 
is poorly nourished with repeated ulceration.  In the 
appellant's May 1998 VA examination, it was noted that the 
appellant's scar had good vascular supply, no ulceration, no 
adherence, and no herniations.  In addition, in the 
appellant's May 2002 VA orthopedic examination, although it 
was noted that there was keloid formation, it was also noted 
that there was no adherence, no ulceration, and good blood 
supply.  Moreover, in the appellant's May 2002 VA 
neurological examination, it was noted that the appellant's 
scar was well vascularized and well healed.  Therefore, in 
light of the above, as the appellant does not have a scar 
that is poorly nourished with repeated ulceration, a separate 
rating under Diagnostic Code 7803 is not warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
Additionally, a separate rating for the appellant's service-
connected scar of the right humerus is also not warranted 
under the new criteria for Diagnostic Code 7803, as there is 
no indication that the appellant's scar is unstable.  67 Fed. 
Reg. 49,590 (2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7803).  

Although a separate rating under Diagnostic Code 7803 is not 
warranted for the appellant's service-connected right arm 
scar, the Board finds that a separate rating under the new 
rating criteria under Diagnostic Code 7801, effective 
August 30, 2002, is warranted for his scar of the right 
humerus.  (Diagnostic Code 7801 under the prior regulations 
is inapplicable in this instance, as the appellant's scar is 
not the result of burns.)  

Under the new rating criteria under Diagnostic Code 7801, for 
scars other than head, face, or neck, that are deep or that 
cause limited motion, with area or areas exceeding 6 square 
inches (39 sq. cm.), a 10 percent disability evaluation is 
warranted.  An area or areas exceeding 12 square inches (77 
sq. cm.) warrants a 20 percent disability evaluation.  An 
area or areas exceeding 72 square inches (465 sq. cm.) 
warrants a 30 percent disability evaluation.  An area or 
areas exceeding 144 square inches (929 sq. cm.) warrants a 40 
percent disability evaluation.  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25.  A 
deep scar is one associated with underlying soft tissue 
damage.

At the appellant's May 1998 VA examination, it was noted that 
from the proximal right shoulder up the middle arm, there was 
a 21 cm. long, 3 cm. wide lineal shape scar.  In addition, it 
was also noted that the appellant's right arm scar was 
crossing his joint and was affecting the function of his 
right shoulder in terms of range of motion.  Moreover, at the 
appellant's May 2002 VA orthopedic examination, it was noted 
that the appellant had a lateral arm scar which was 8.5 cm. 
by 2 cm. by 3 cm.  Thus, in light of the above, the Board 
finds that the appellant's service-connected scar of the 
right humerus measures approximately 51 to 63 square 
centimeters, and causes limited motion in the appellant's 
right shoulder.  Therefore, given that the appellant's right 
arm scar area exceeds 39 square centimeters and causes 
limited motion, the Board concludes that a separate 10 
percent disability rating under the revised criteria for 
Diagnostic Code 7801 is warranted.  However, the Board also 
finds that given that the evidence of record does not show 
that the appellant's right arm scar area exceeds 77 square 
centimeters, a rating in excess of 10 percent for size of the 
appellant's service-connected right arm scar is not 
warranted.  

Next, the Board will consider whether the appellant is 
entitled to a separate compensable rating under Diagnostic 
Code 7805 on the basis of limitation of function of the body 
part affected by the scar.  In this regard, the Board notes 
that Diagnostic Code 5201 provides for a 20 percent rating 
for limitation of motion of the arm where the motion is 
limited at the shoulder level.  A 30 percent rating is 
assigned for limitation of motion of the major extremity 
where it is limited in motion to midway between the side and 
shoulder level, and 40 percent where motion is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2002).  

In the instant case, the Board recognizes that in the 
appellant's May 1998 VA examination, in regard to range of 
motion of the appellant's right shoulder, abduction and 
flexion were to 120 degrees.  However, the Board observes 
that in the appellant's May 2002 orthopedic examination, in 
regard to range of motion of the right shoulder, from 
standing position, although flexion was to 100 degrees, 
abduction was to 90 degrees, which would be considered 
shoulder level.  Thus, in light of the above, and because the 
veteran appears to experience additional problems with pain, 
especially on use, and with resolution of reasonable doubt in 
the appellant's favor, the Board finds that a separate 20 
percent disability rating under Diagnostic Code 5201 is 
warranted for limitation of motion of the right arm.  
However, since motion of the right arm is not shown to be 
limited to a point midway between the side and the shoulder, 
a rating in excess of 20 percent is not assignable in this 
case.  The Board recognizes that the neurological examination 
revealed what was described as minimal limitation of motion.  
Nevertheless, the orthopedic examiner appears to have been 
more thorough in identifying such limitations.  Consequently, 
the Board gives greater weight to the evidence showing that 
the limitation of motion is at about the shoulder level, 
especially when functional impairment due to pain, weakness, 
etc., is considered.

The Board notes that it has also considered whether an even 
higher evaluation could be assigned under Diagnostic Code 
5201 on the basis of functional loss due to such problems as 
pain, weakness, excess fatigability, or incoordination.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2002).  However, the Board observes that in 
the appellant's May 1998 VA examination, there was moderate 
objective evidence of painful motion on internal rotation of 
the right shoulder only.  In addition, while the Board 
recognizes that in the appellant's May 2002 VA orthopedic 
examination, it was noted that the appellant had subjective 
pain upon range of motion and resistance during manual muscle 
test, it was also noted that there was no instability of his 
arm.  The Board further recognizes that in the appellant's 
May 2002 VA neurological examination, it was reported that 
the appellant had some "give away" weakness in the right 
shoulder and limited external rotation of the shoulder 
secondary to the complaint of pain.  However, there has been 
no suggestion by any examiner that the veteran's functional 
impairments cause disability greater than contemplated by the 
20 percent rating for limitation of motion.  Moreover, it 
should be noted that he has had intact strength with normal 
tone and bulk.  Thus, in light of the above, the Board finds 
that there is no objective medical evidence to show that 
pain, weakness, or any other of the DeLuca factors results in 
any additional functional limitation to a degree that would 
support a rating in excess of 20 percent.  

In an effort to afford the appellant the highest possible 
evaluation for his service-connected right arm disability, 
the Board has examined all other diagnostic codes pertinent 
to the arm and shoulder.  However, there is no evidence that 
the appellant has ever been diagnosed with ankylosis of the 
arm or shoulder.  Thus, 38 C.F.R. § 4.71a, Diagnostic Code 
5200 is not for application.  The Board has also considered 
Diagnostic Code 5202.  Diagnostic Code 5202 applies to 
impairment of the humerus.  Thereunder, a 20 percent rating 
is assigned for malunion of the humerus with moderate 
deformity or recurrent dislocation of the humerus at the 
scapulohumeral joint, with infrequent episodes and guarding 
of movement only at the shoulder.  A 30 percent rating is 
assigned for marked deformity due to malunion of the humerus 
on the major side or for recurrent dislocation of the humerus 
at the scapulohumeral joint with frequent episodes and 
guarding of all arm movements on the major side.  A 50 
percent rating is assigned for fibrous union on the major 
side; a 60 percent rating is assigned for nonunion (false 
flail joint).  An 80 percent rating is assigned for loss of 
the head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2002).  However, the Board notes that 
there is no evidence of record showing that the appellant has 
the malunion, nonunion or dislocations such as are required 
for a higher rating.  In addition, the Board also observes 
that the medical evidence of record is negative for any 
evidence showing malunion, fibrous union, nonunion, or loss 
of the head of the humerus.  Thus, in the absence of 
impairment of the humerus such as required under Diagnostic 
Code 5202, a higher rating under Diagnostic Code 5202 may not 
be assigned.   

The veteran has reported experiencing neurologic impairments, 
but none was found on examination.  Consequently, a rating 
based on such a difficulty is not warranted.

The Board also finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2002).  The current 
evidence of record does not demonstrate that the appellant's 
right arm disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his right arm disability has 
had an adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2002).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), which became effective during the 
pendency of this appeal.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claim addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case.  This is so because the 
requirements of the law have been satisfied. 

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The evidence 
of record includes the appellant's service medical records, a 
VA Hospital Summary, dated in October 1979, a VA examination 
report, dated in March 1982, a VA examination report, dated 
in May 1998, outpatient treatment records from the Mayaguez 
VA Outpatient Clinic, dated in February and December 1982, 
and from April 1994 to September 1999, a VA bone scan report, 
dated in September 1999, a VA orthopedic examination report, 
dated in May 2002, and a VA neurological examination report, 
dated in May 2002.  In addition, the appellant has been 
afforded the opportunity to present evidence and argument in 
support of the claim.  Moreover, in the May 2001 Board remand 
decision, and in a letter from the RO to the appellant, dated 
in June 2001, the appellant was informed of the enactment of 
the VCAA and its content.  The Board also finds that the 
discussions in the rating decision, the statement of the 
case, the supplemental statements of the case, and in the 
letters sent to the appellant from the RO during the course 
of the appeal have informed him of the pertinent law and 
regulations, and information and evidence that would be 
needed to substantiate his claim.  See 38 U.S.C.A. § 5103 
(West 2002).  Additionally, these documents have indicated to 
the appellant what would be required of him, and what 
evidentiary development VA would undertake on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the Board notes that as previously stated, in a 
letter from the Board to the appellant, dated in December 
2002, the appellant was provided with notice of the change in 
the rating criteria for evaluating the skin.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that the RO has afforded the 
appellant VA examinations pertinent to his service-connected 
right arm disability.  In addition, as per the Board's May 
2001 remand decision, in May 2002, the appellant underwent VA 
orthopedic and neurological examinations pertinent to his 
service-connected right arm disability.  In addition, the RO 
obtained a copy of the appellant's September 1999 VA bone 
scan report.  Thus, in sum, the facts relevant to this appeal 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA or 
the implementing regulations.


ORDER

Entitlement to a rating in excess of 10 percent for painful 
scarring due to residuals of a bone cyst of the right humerus 
is denied.  

A separate 10 percent rating for the size of the appellant's 
service-connected right arm scar under new rating criteria is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  

A separate 20 percent rating for limitation of motion of the 
right arm is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

